—Judgment, Supreme Court, Bronx County (William C. Donnino, J.), rendered July 15, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant was arrested in a “buy and bust” operation during which he assisted his codefendant in selling two glassines of heroin to an undercover police officer. The undercover officer who purchased the drugs testified that he radioed the descriptions of the two persons to his sergeant; another undercover officer testified that he radioed a third officer that defendant was crossing the street; the arresting officer testified that he arrested defendant and codefendant as a result of these radio transmissions, and the purchasing undercover officer testified that he radioed his sergeant that the two persons arrested were the sellers.
Defendant’s claim that the officers’ testimony concerning the radio transmissions was hearsay and improper bolstering is unpreserved for appellate review, and we decline to reach it (People v Cardona, 173 AD2d 364, 365, lv denied 78 NY2d 1074). Concur — Murphy, P. J., Carro, Rosenberger, Ross and Kassal, JJ.